Case 0:17-cv-61733-BB Document 62 Entered on FLSD Docket 05/14/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 17-cv-61733-BLOOM/Reid

 CLIFFORD CHARLES FLETCHER,

        Petitioner,

 v.

 STATE OF FLORIDA,

        Respondent.

 ________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a limited remand from the Court of Appeals for

 the Eleventh Circuit that directed this Court to consider whether a certificate of appealability

 (“COA”) is appropriate with respect to the denial of Petitioner’s Motion to Alter or Amend the

 Judgment, ECF No. [52].

        Petitioner initially filed his § 2254 petition on August 29, 2017, ECF No. [1], and

 ultimately, on May 30, 2019, Petitioner filed his operative, second amended § 2254 petition. ECF

 No. [41]. On October 31, 2019, the Honorable Lisette M. Reid issued a Report and

 Recommendation recommending that the petition be denied on the merits, that the requested

 evidentiary hearing be denied, and that a certificate of appealability be denied and the case be

 closed. ECF No. [47] at 33 (“Report”). The Court adopted the Report in full on December 4, 2019,

 after Petitioner failed to timely file any objections and denied the petition without the issuance of

 a COA. ECF No. [50].

        On December 26, 2019, Petitioner filed his Motion to Alter or Amend Judgment, ECF No.

 [52], which the Court subsequently denied as an improper attempt to relitigate matters previously
Case 0:17-cv-61733-BB Document 62 Entered on FLSD Docket 05/14/2020 Page 2 of 5
                                                                   Case No. 17-cv-61733-BLOOM/Reid


 raised, ECF No. [56] (“Order on the Rule 59(e) Motion”). On May 1, 2020, the Eleventh Circuit

 remanded the case on a limited basis for this Court to determine whether to issue a COA as to the

 denial of Petitioner’s Motion to Alter or Amend Judgment. Clifford Fletcher v. State of Fla., No.

 20-10624-G (Apr. 30, 2020), ECF No. [61].

                  Federal Rule of Appellate Procedure 22(b)(1) provides that an appeal may
         not proceed unless a COA is issued under 18 U.S.C. § 2253(c). Under Rule 11(a)
         of the Rules Governing Section 2255 Cases, “[t]he district court must issue or deny
         a certificate of appealability when it enters a final order adverse to the applicant.”
         “Because the denial of a Rule 59(e) motion constitutes a ‘final order’ in a state
         habeas proceeding . . . a COA is required[.]” Perez v. Sec’y, Fla. Dep’t Corr., 711
         F.3d 1263, 1264 (11th Cir. 2013). 28 U.S.C. § 2253 provides that a COA may issue
         “only if the applicant has made a substantial showing of the denial of a
         constitutional right.” The exact standard for issuance of a COA, however, depends
         upon whether the underlying motion was denied upon substantive or procedural
         grounds. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a district court
         has rejected the constitutional claims on the merits . . . petitioner must demonstrate
         that reasonable jurists would find the district court’s assessment of the
         constitutional claims debatable or wrong.” Id. By contrast, when a district court has
         rejected a claim on procedural grounds, “a COA should issue when the prisoner
         shows, at least, that jurists of reason would find it debatable whether the petition
         states a valid claim of the denial of a constitutional right and that jurists of reason
         would find it debatable whether the district court was correct in its procedural
         ruling.” Id.

 Read v. United States, No. 2:17-cv-322-FtM-38MRM, 2019 WL 625554, at *1 (M.D. Fla. Feb.

 14, 2019).

         In his Motion to Alter or Amend Judgment, Petitioner argued that the Court erred in

 denying his five claims of ineffective assistance of counsel, which resulted in manifest errors of

 law and fact. See generally ECF No. [52]. In adopting Judge Reid’s Report, the Court rejected

 each of Petitioner’s five claims of ineffective assistance of counsel1 for his failure to satisfy either



 1
   Petitioner raised the following five claims in his petition: Claim 1 – counsel “was ineffective for failing
 to object or file a motion to suppress DNA that was illegally obtained from Petitioner”; Claim 2 – counsel
 “was ineffective for failing to object to the factual basis for Petitioner’s plea”; Claim 3 – counsel “was
 ineffective for waiving Petitioner’s right to a speedy trial”; Claim 4 – counsel “was ineffective for failing
 to call or present the testimony of an exculpatory witness”; and Claim 5 – counsel “was ineffective for


                                                      2
Case 0:17-cv-61733-BB Document 62 Entered on FLSD Docket 05/14/2020 Page 3 of 5
                                                                 Case No. 17-cv-61733-BLOOM/Reid


 prong of the ineffective assistance of counsel standard under Strickland v. Washington, 466 U.S.

 668 (1984). See generally ECF No. [47].

         Specifically, on claims 1 and 5 that trial counsel was ineffective for failing to investigate

 and move to suppress DNA evidence and for failing to object to the unreliability of this DNA

 evidence, the Court determined that Petitioner failed to demonstrate any error by counsel for failing

 to object to DNA evidence not yet linked to Petitioner, he failed to establish that this evidence

 would have been suppressed at a suppression hearing or that there was any factual basis for the

 alleged break in the chain of custody, and he failed to establish that he would have proceeded to

 trial but for counsel’s alleged errors, given the overwhelming evidence of his guilt. Id. at 20-25.

 On claim 2 that trial counsel was ineffective for failing to argue that there was no factual basis for

 Petitioner’s plea, the Court noted that the state court found a factual basis for Petitioner’s plea

 based on his counsel’s stipulation and further concluded that the police reports established the

 elements of the charged crimes. Id. at 18-20. Likewise, the Court determined that, because

 “Petitioner decided to forego his right to a trial to contest the State’s evidence against him and

 entered a guilty plea[,] . . . he is bound by the factual representations made in the officers’ police

 reports, which were used to provide the factual basis for his guilty plea.” Id. at 20. Additionally,

 on claim 3 that trial counsel was ineffective for waiving Petitioner’s right to a speedy trial, the

 Court rejected Petitioner’s arguments regarding Florida’s speedy trial rights as a basis for federal

 habeas relief and further rejected any alleged deficiency or prejudice because Petitioner’s

 constitutional speedy trial rights had not been violated at the time of his speedy demand, he

 presented no evidence that the State would have been unable to bring him to trial within the

 required time period, and concluded that, given the overwhelming evidence against him, there was


 failing to argue that the DNA evidence in Petitioner’s case was unreliable due to tampering and a break in
 the chain of custody.” ECF No. [47] at 2.


                                                     3
Case 0:17-cv-61733-BB Document 62 Entered on FLSD Docket 05/14/2020 Page 4 of 5
                                                                   Case No. 17-cv-61733-BLOOM/Reid


 no basis to suggest that Petitioner would have proceeded to trial. Id. at 27-28. Finally, on claim 4

 that trial counsel was ineffective for failing to investigate and call an exculpatory witness, the

 Court held that, by entering into the plea, Petitioner waived his right to present any defenses and

 indicated to his attorney that no further investigation or challenges to witness credibility were

 required. Id. at 29-30. Moreover, the Court concluded that the alleged exculpatory witness’s

 testimony did not exonerate Petitioner, especially in light of the overwhelming evidence against

 him, and nothing in the record suggested that Petitioner would have proceeded to trial if his counsel

 had conducted additional investigations. Id. at 30-31.

         Further, the Court’s Order on the Rule 59(e) Motion denied Petitioner’s Motion to Alter or

 Amend Judgment because his arguments improperly attempted to relitigate the matters previously

 raised and rejected. ECF No. [56].2 Reasonable jurists would not find this Court’s conclusions

 debatable or wrong here. Slack, 529 U.S. at 484. Because Petitioner did not make a substantial

 showing of the denial of a constitutional right, and because he failed to present a basis for this

 Court’s reconsideration of its earlier determination that he was not entitled to a COA, the Court

 concludes that Petitioner is not entitled to a COA from the denial of his Motion to Alter or Amend

 Judgment.


 2
   In rejecting Petitioner’s arguments in his Motion to Alter or Amend Judgment, the Court noted each issue
 that was improperly being relitigated:

         (1) [O]n claims 1 and 5, Petitioner argues that his counsel was ineffective for failing to
         object to or move to suppress the DNA evidence taken from him, compare ECF No. [41]
         at 6, 13; ECF No. [42] at 5, 9; ECF No. [46] at 2-3, 6-7, with ECF No. [52] at 3-5; (2) on
         claim 2, Petitioner argues that counsel was ineffective for failing to object to the factual
         basis for Petitioner’s plea, compare ECF No. [41] at 8; ECF No. [42] at 6, with ECF No.
         [52] at 6; (3) on claim 3, Petitioner argues that counsel was ineffective for waiving
         Petitioner’s speedy trial rights, compare ECF No. [41] at 9; ECF No. [42] at 7; ECF No.
         [46] at 3-4, with ECF No. [52] at 7; and (4) on claim 4, Petitioner argues that counsel was
         ineffective for failing to present the testimony of an exculpatory witness, compare ECF
         No. [41] at 11; ECF No. [42] at 8; ECF No. [46] at 4-6, with ECF No. [52] at 8.

 ECF No. [56] at 2.


                                                      4
Case 0:17-cv-61733-BB Document 62 Entered on FLSD Docket 05/14/2020 Page 5 of 5
                                                              Case No. 17-cv-61733-BLOOM/Reid


        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Petitioner’s Certificate of Appealability is DENIED.

              2. The Clerk of Court is directed to send a copy of this Order to the Clerk’s Office of

                 the Court of Appeals for the Eleventh Circuit.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Clifford Charles Fletcher
 684215
 Charlotte Correctional Institution
 Inmate Mail/Parcels
 33123 Oil Well Road
 Punta Gorda, FL 33955




                                                   5
